Citation Nr: 0117056	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  99-17 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether a December 1979 letter from a member of congress 
was a timely notice of disagreement (NOD) with a November 
1979 denial of benefits.

2.  Whether there is clear and unmistakable error (CUE) in a 
November 1979 Regional Office (RO) decision holding that the 
veteran's injuries sustained on May 13, 1978, were the result 
of his own willful misconduct for Department of Veterans 
Affairs (VA) purposes.

3.  Whether new and material evidence has been received to 
reopen a claim as to whether the veteran's injuries sustained 
on May 13, 1978, were the result of his own willful 
misconduct for VA purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1966.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an administrative decision of the VA's 
North Little Rock, Arkansas, RO.


FINDINGS OF FACT

1.  A December 1979 Congressman's letter requested an 
explanation as to the basis for the RO's November 1979 denial 
of benefits to the veteran; this letter was an inquiry, 
rather than an NOD with the November 1979 adverse decision.

2.  The RO's November 1979 decision, which held that the 
veteran's injuries sustained on May 13, 1978, were the result 
of his own willful misconduct for VA purposes, was not 
undebatably erroneous as the May 1979 police accident report 
reflects, apart from alcohol as a factor in the accident, 
that there was a high rate of speed and a reckless manner of 
operation of the vehicle.

3.  In November 1979, the RO held that the veteran's injuries 
sustained on May 13, 1978, were the result of his own willful 
misconduct for VA purposes; no appeal was filed and this 
decision became final.

4.  Evidence received since the November 1979 decision is not 
new and material to the issue of willful misconduct since is 
it essentially redundant in substance of evidence previously 
considered by the RO and does not tend show that there was no 
willful misconduct.
CONCLUSIONS OF LAW

1.  A December1979 letter from a Member of Congress was not a 
timely filed NOD with a November 1979 administrative 
decision.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 
20.201.

2.  CUE is not shown in a November 1979 RO decision, which 
held that the veteran's injuries sustained on May 13, 1978, 
were the result of his own willful misconduct for VA 
purposes.  38 C.F.R. §§  3.104(a), 3.105(a) (2000).

3.  New and material evidence sufficient to reopen the 
November 1979 RO decision, which held that the veteran's 
injuries sustained on May 13, 1978, were the result of his 
own willful misconduct for VA purposes, has not been 
presented.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A November 1979 administrative decision found that the 
veteran's injuries sustained in an accident on May 13, 1978, 
were the result of his own willful misconduct.  The veteran 
was notified of this action by letter dated in November 1979.  
This letter advised him of his appellate rights.  Subsequent 
attempts were made by the veteran to reopen his claim.  The 
most recent denial was communicated to the veteran by letter 
dated in March 1989, which also informed the veteran of his 
appellate rights.

In February 1998, the veteran's representative submitted a 
claim to the Veterans Benefits Administration (VBA) 
requesting an administrative review of the adverse 
determination regarding a finding of willful misconduct with 
respect to the injuries sustained on May 13, 1978.  A 
September 1998 letter from the VBA continued to deny the 
claim.  In response, the veteran's representative asserted in 
an October 1998 letter to the Director, Compensation and 
Pension Service, that a December 1979 letter from the 
veteran's congressman should be construed as an NOD with the 
November 1979 denial.

An April 1999 letter from the VBA to the RO indicates that 
the veteran's representative had raised the issue of whether 
the December 1979 correspondence from the veteran's 
congressman was a notice of disagreement.  The letter 
indicates that action should be taken to determine whether or 
not the December 1979 letter could be recognized as an NOD.  
If so, a statement of the case should be issued.  If the 
correspondence could not be accepted as an NOD, then the 
representative's letter should be considered an NOD with the 
decision reached by the VBA based on a review of the 
veteran's claim. 

In July 1999, the RO issued a statement of the case.  When 
the veteran's representative submitted a written brief before 
the Board in June 2000, a copy of the October 1998 letter 
from the representative was attached.  A copy of this letter 
was not previously included in the claims file, but is 
apparently the NOD referred to in the April 1999 letter from 
the VBA to the RO.

In November 2000, the issues before the Board included 
whether new and material evidence has been received to reopen 
the claim as to whether the veteran's injuries sustained on 
May 13, 1978, were the result of his own willful misconduct 
for VA purposes and whether there was CUE in the November 
1979 RO decision finding that the veteran's injuries 
sustained on May 13, 1978, were the result of his own willful 
misconduct for VA purposes.  At that time, the record before 
the Board did not contain a notification, with appellate 
rights, to the veteran regarding whether or not the December 
1979 letter from the Congressman is an NOD with the November 
1979 determination.  The issue of whether the December 1979 
letter may be recognized as an NOD was deemed inextricably 
intertwined with the other two issues in appellate status.  
Therefore, this case was remanded to the RO for consideration 
of whether the December 1979 letter was a timely NOD because, 
if so, the remaining issues would become moot, since a de 
novo review of the record based upon the appeal of the 
original November 1979 administrative decision would be 
required.

In December 2000, the RO determined that the December 1979 
letter was not a timely NOD with the November 1979 
administrative decision.  The veteran was notified of this 
decision in December 2000 and perfected an appeal on this 
issue.  Accordingly, this case is again before the Board.

I.  Is a December 1979 Congressman's  Letter a Timely NOD?

Appellate review of an RO decision is initiated by a timely 
filed NOD and completed by a timely filed substantive appeal 
after a Statement of the Case (SOC) is furnished.  38 
U.S.C.A. § 7105(a), 38 C.F.R. § 20.200.  An NOD is a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. § 
20.201.  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  A substantive appeal must 
be filed within 60 days of the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. § 
20.302(b).

In this case, the veteran and his representative argue that a 
December 1979 letter from a Member of Congress constituted a 
valid NOD with the November 1979 administrative decision 
rather than simply a congressional inquiry.  The veteran's 
representative argues that, because a veteran's VA 
representative may submit an NOD on behalf of the claimant, 
the congressional letter should be viewed as an NOD coming 
from the veteran's "congressional representative" as the 
appellant had no designated VA representative at the time.

The Board has fully considered the arguments advanced by the 
veteran and his current representative.  However, there is 
simply no basis to conclude that the December 1979 
Congressman's letter was anything more than an inquiry on 
behalf of a constituent.  First, we note that the plain 
language of the letter does not suggest any representational 
motive.  Second, the letter does not suggest disagreement 
with the November 1979 administrative decision, but rather a 
lack of understanding with regard to the basis for that 
decision.  Specifically, the Congressmen stated that he was 
advised of the recent denial of benefits, noting that the 
veteran did not understand the basis for the denial, and that 
the Congressman would like to be advised of the basis for 
that decision, presumably to explain the decision to his 
constituent-veteran.  Even with the most liberal reading of 
the December 1979 letter, it is not reasonable to infer 
disagreement with the RO's November 1979 decision when, 
according to this letter, the veteran did not understand the 
basis for the denial and there is no clear intent to contest 
the result of the decision.

Accordingly, the Board finds that the Congressman's December 
1979 letter was not an NOD with the RO's November 1979 
administrative decision.  As the letter is not an NOD, there 
is no issue as to the "adequacy" of this document as an NOD 
since there was no timely protest as to the November 1979 
adverse decision.

II.  Does a November 1979 Administrative Decision Contain 
CUE?

Under the applicable criteria, previous determinations which 
are final and binding will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  For the purpose 
of authorizing benefits, the rating or decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE had the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. § 
3.105(a).

"CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or law, that when called to the 
attention of the reviewers compels the conclusion, to which 
reasonable minds would not differ, that the result would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet.App. 40, 43 (1993).

In view of the standard that error must be undebatable and 
about which reasonable minds could not differ, the "benefit 
of the doubt" rule of 38 U.S.C.A. § 5107(b) can never be 
applicable in a claim of CUE.  CUE either exists undebatably 
or there is no CUE within the meaning of 38 C.F.R. § 
3.105(a).  Russell v. Principi, 3 Vet.App. 310, 314 (1992).
 
In the case at hand, the veteran contends that a November 
1979 administrative decision by the RO contains CUE.  
Specifically, his representative argues that the RO 
misapplied the law by predicating the decision on "other 
than the facts of record" because the veteran's blood 
alcohol count (BAC) of 0.06 was not sufficient to presume 
intoxication under the law.  The representative further 
argues that "wanton and reckless disregard of it's [the high 
rate of speed] probable consequences" cannot be established 
because the veteran's "exact speed has never been 
determined."

According to the regulations in effect at the time of the 
November 1979 administrative decision, service connection may 
not be granted for injuries sustained as a result of a 
claimant's willful misconduct and willful misconduct was 
defined as involving a known prohibited action with wanton 
disregard of its probable consequences.  38 C.F.R. § 3.1(n).

After careful review of the evidence of record in November 
1979, along with the statements and submissions with respect 
to the claim of CUE, the Board concludes that CUE was not 
present in the November 1979 decision.  The record shows that 
veteran sustained a spinal cord injury and paraplegia from an 
vehicle accident in May 1978.  His passenger was killed.  The 
official accident report prepared by the Arkansas State 
Police indicated that the accident occurred at 12:12PM, a 
clear, dry day.  The veteran was noted to be both the owner 
and driver of the vehicle.  He was also noted to be a local 
resident.  The accident occurred at a curve in the road.  The 
accident report noted that there was a warning sign and no 
defect in the road.  Witnesses to the accident stated that 
the veteran's vehicle was traveling at a high rate of speed, 
crossed over the centerline, and lost control.  The vehicle 
traveled approximately 525 feet after leaving the road.  At 
this time, both the veteran and his passenger were ejected 
from the vehicle.  The veteran's BAC was reported as 0.06.  
Factors contributing to the accident were cited as "speed 
too fast for conditions" and "had been drinking."

Based on our review of the evidence of record at the time of 
the November 1979 decision, CUE is not shown.  It cannot be 
undebatably said that there was no willful misconduct 
involved in the May 1978 vehicle accident.  We note that, 
according to the police accident report, there was not just 
alcohol involved in the accident, but a high rate of speed 
and reckless manner of operation (i.e., crossing the center 
line).  Only "undebatable" errors may be reversed based on 
CUE.  A difference of opinion about how facts should have 
been interpreted does not mean that there is a valid CUE 
claim.  Thompson v. Derwinski, 1 Vet.App. 251 (1991). The CUE 
regulation does not permit reversal based on opinions about 
how the facts should have been weighed and evaluated, and the 
benefit of the doubt rule is not for application.  We note 
that the November 1979 decision was not solely predicated on 
alcohol use and clearly indicated that the amount of alcohol 
involved did not meet the threshold for a presumption of 
intoxication.  We further note that an accident may be 
reasonably viewed as a probable consequence of traveling at a 
high rate of speed at a curve in the road and crossing the 
centerline of a road.
 
Therefore, in view of the above, the Board concludes that CUE 
in the November 1979 administrative decision is not shown.

III.  New and Material Evidence

The veteran also seeks to have the RO's November 1979 adverse 
decision reconsidered on the basis of new and material 
evidence.  We note that, in October 1979, the veteran filed a 
claim for pension for injuries sustained as a result of a May 
1978 accident.  This claim was administratively denied by the 
RO in November 1979 because the injuries sustained in the 
accident were the result of willful misconduct.  The basis 
for that decision is set forth above.  No appeal was filed 
and this decision became final.

A final rating determination is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991), 38 
C.F.R. § 20.1100 (2000).  Under pertinent law and 
regulations, as interpreted by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court), the 
Board may reopen and review a claim which has been previously 
denied only if new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000); Manio v. Derwinski, 1 Vet.App. 
140 (1991).  The credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that 38 U.S.C.A. § 5108 (West 1991) 
requires a review of all evidence submitted by the claimant 
since the last final denial of a claim in order to determine 
whether a claim must be reopened and adjudicated on the 
merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see also 
Evans v. Brown, 9 Vet.App. 273, 285 (1996).

38 C.F.R. § 3.156(a) sets forth a three- step test to 
ascertain whether "new and material" evidence has been 
submitted.  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Evans supra. at 283.  
Evidence is probative when it "tend[s] to prove, or actually 
prov[es] an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence submitted must be "new," that is, not 
of record when the last final decision denying the claim was 
made.  See Evans supra. at 283; Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  Third, the evidence submitted to reopen 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. § 
3.156(a).  This does not necessarily mean that the evidence 
warrants a revision of the prior determination, but is 
intended to ensure that the Board has been presented all 
potentially relevant evidence.  See Hodge supra. at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Standard Definition," 55 Fed. 
Reg. 19089 (1990).  If all three tests are satisfied, the 
claim must be reopened.

In this case, the RO's November 1979 decision was based on 
the information contained in the Arkansas State Police 
accident report, which was discussed at length above.   Also, 
in December 1978, the veteran submitted a VA Form 21-526 and 
a 21-4176, Report of Accident Injury, as part of his initial 
claim for pension.  On the 21-4176 in block 6A, he checked 
no, indicated that alcohol was not involved in the accident.  
In block 12A, he indicated that he was the driver of the 
vehicle.

Evidence received subsequent to the November 1979 decision 
includes various statements from the veteran and his 
representative.  The content of these statements is mostly 
confined to the arguments that the December 1979 letter from 
a Member of Congress was an NOD and that the November 1979 
decision contained CUE, each of which has been addressed 
above.

In addition, in a September 1982 statement, the veteran 
stated that he was unsure if he was the driver of his car at 
the time of the May 1978 accident, and the police "couldn't 
decide so they put me down as the driver as it was my 
truck."

Also, two statements dated in November 1982 from witnesses of 
the May 1978 accident were received.  In pertinent part, it 
was noted that the veteran's vehicle was traveling at a high 
rate of speed and that the witnesses could not ascertain the 
identity of the vehicle's driver.  The curve in the road, 
where the accident occurred, was also noted to be the site of 
several other accidents although road signs marked the curve 
and speed limit of 40 miles per hour.

The evidence obtained since the RO's November 1979 decision 
is neither new nor material to the issue of willful 
misconduct as it is redundant in substance of the information 
contained in the state police accident report and does not 
tend support the veteran's position that the May 1978 
accident was not the result of willful misconduct.  
Accordingly, the evidence submitted to reopen this claim is 
not "so significant that it must be considered in order to 
fairly decide the merits of the claim."  Hodge supra at 
1359, citing 38 C.F.R. § 3.156(a).

Therefore, the Board concludes that the evidence received 
since the RO's November 1979 decision does not constitute new 
and material evidence sufficient to reopen the claim.  The 
RO's November 1979 decision remains final, and the claim is 
not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The 
veteran has not put VA on notice of the existence of any 
other specific evidence that may be both new and material, 
and sufficient to reopen his claim for service connection.  
Here, the RO fulfilled its obligation in its rating decision 
and statement of the case in which it informed the appellant 
of the reasons his claim had not been reopened.  38 U.S.C.A. 
§ 5103(a) (West 1991).  Also, by this decision, the Board 
informs the appellant of the type of new and material 
evidence needed to reopen his claim.


ORDER

Having determined that a December 1979 letter from a member 
of congress was not a timely NOD with a November 1979 denial, 
the benefit sought on appeal remains denied.

Having determined that there is no CUE in a November 1979 RO 
decision, the benefit sought on appeal remains denied.

Having found that new and material evidence has not been 
received to reopen a claim as to whether the veteran's 
injuries sustained on May 13, 1978, were the result of his 
own willful misconduct for VA purposes, the benefit sought on 
appeal remains denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

